Citation Nr: 0305274	
Decision Date: 03/20/03    Archive Date: 04/03/03

DOCKET NO.  97-20 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for vertigo.  

2.  Entitlement to service connection for heart disease, to 
include hypertension.  

3.  Entitlement to a compensable disability evaluation for 
suppurative otitis media, including status post 
mastoidectomy, of the left ear.  

4.  Entitlement to an initial compensable disability 
evaluation for suppurative otitis media, including status 
post mastoidectomy, of the right ear.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel

INTRODUCTION

The veteran served on active military duty from November 1950 
to September 1954, from October 1954 to April 1955, and from 
March 1956 to May 1961.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from two rating actions of the Department 
of Veterans Affairs Regional Office (RO) in Nashville, 
Tennessee.  Specifically, by a September 1996 decision, the 
RO denied service connection for heart disease, to include 
hypertension, and for a compensable disability evaluation for 
the service-connected suppurative otitis media, including 
status post mastoidectomy, of the left ear.  In this rating 
action, the RO also granted service connection for 
suppurative otitis media, including status post 
mastoidectomy, of the right ear and assigned a noncompensable 
evaluation to this disability, effective from November 1995.  
Additionally, by a March 1997 rating action, the RO denied 
service connection for vertigo.     

Following notification of the September 1996 and March 1997 
rating actions, the veteran perfected timely appeals with 
respect to the issues of entitlement to service connection 
for vertigo; entitlement to service connection for heart 
disease, to include hypertension; entitlement to a 
compensable disability evaluation for suppurative otitis 
media, including status post mastoidectomy, of the left ear; 
and entitlement to an initial compensable disability 
evaluation for suppurative otitis media, including status 
post mastoidectomy, of the right ear.  In November 1998, the 
Board remanded these claims to the RO for further evidentiary 
development.  Following completion of the requested 
development, the RO, in February 2003, returned the veteran's 
case to the Board for final appellate review.  

In the November 1998 remand, the Board phrased the issue 
regarding the veteran's service-connected left ear disorder 
as entitlement to an increased disability rating for the 
service-connected otitis media, status post mastoidectomy, of 
the left ear, to include the question of whether it was 
proper to reduce the scheduler disability evaluation from 
10 percent to a noncompensable level, effective from 
March 28, 1956.  As noted in the remand, this phrasing of the 
veteran's left ear increased rating claim was based upon the 
RO's September 1996 rating action which appeared to reduce 
the evaluation of the veteran's service-connected left ear 
disability from 10 percent to a noncompensable level, 
effective from March 28, 1956.  The Board remanded this 
matter to the RO to have the agency consider the provisions 
of 38 C.F.R. § 3.344(a) and (c) (which states that a 
disability rating in effect for more than 5 years cannot be 
reduced based on one examination) and 38 C.F.R. § 3.951(b) 
(which prohibits the reduction of a disability rating that 
has been continuously in effect for 20 years, absent a 
showing of fraud).  

Upon receipt of the veteran's case, the RO considered this 
matter.  In the supplemental statement of the case that was 
issued in March 2001, the RO explained that the September 
1996 rating action "misinformed [the veteran] that his 
benefits were being reduced, when in fact, his benefits had 
previously been terminated.  By that termination, which was 
correct, the veteran does not qualify for protection under 
the guidelines of 38 C.F.R. § 3.951(b) of a continuous 
evaluation for 20 years or more . . . [or] the provisions of 
38 C.F.R. § 3.344(a) and (c) . . . because . . . an 
evaluation had not been in effect for 5 years or more."  
Additionally, the RO noted that a subsequent rating action 
dated in March 1997 "corrected the problems with the prior 
[September 1996] decision . . . but did not advise the 
veteran of the correction."  

In this regard, the Board notes that, by an August 1955 
rating action, the RO granted service connection for 
suppurative otitis media and awarded a 10 percent evaluation 
to this disability, effective from April 22, 1955.  In a 
document dated on March 28, 1956, the veteran informed the RO 
that he had enlisted into active military duty with the 
United States Air Force and that he had voluntarily waived 
his monthly VA compensation.  In a letter dated on April 19, 
1956, the RO acknowledged to the veteran that it had received 
his March 1956 letter which had advised that he had enlisted 
into the Air Force.  Additionally, the RO stated that action 
had been taken to discontinue his compensation payments 
effective March 27, 1956, the day prior to his re-enlistment.  
The claims folder contains no further action from the veteran 
until November 1990, when he filed a claim for an increased 
rating for his service-connected ear disorder.  

The March 1997 rating action lists these actions taken.  
Specifically, according to the March 1997 decision, the 
service-connected suppurative otitis media, including status 
post mastoidectomy, of the veteran's left ear was evaluated 
as 10 percent disabling, effective from April 22, 1955.  
Thereafter, the evaluation for this service-connected 
disorder was reduced to a noncompensable level due to the 
veteran's return to active duty from March 28, 1956 to 
May 18, 1961 and his abandonment of his claim between May 19, 
1961 and October 31, 1990.  (As the Board has noted, 
following the veteran's discharge from active military duty 
in May 1961, no further statements or requests were received 
from him until he filed his compensable rating claim in 
November 1990.)  The veteran's November 1990 increased 
(compensable) rating claim resulted in a determination that a 
compensable evaluation for the veteran's service-connected 
left ear disorder was not warranted due to the negative 
pathology findings shown.  

Clearly, the 10 percent rating originally assigned to the 
veteran's left ear disorder was properly reduced.  As such, 
the issue regarding this service-connected disability is 
correctly characterized as listed on the title page of this 
decision.  

Moreover, in a statement received at the RO in April 2001, 
the veteran raised the issue of entitlement to service 
connection for vertigo secondary to the service-connected 
suppurative otitis media, including status post 
mastoidectomy, of the left ear and the service-connected 
suppurative otitis media, including status post 
mastoidectomy, of the right ear.  This issue of secondary 
service connection has not been adjudicated by the RO and is 
not inextricably intertwined with the current appeal.  As 
such, the matter is referred to the RO for appropriate 
action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issues addressed in this decision has been 
obtained.  

2.  Vertigo has not been diagnosed.  

3.  Heart disease, which has been characterized as 
atherosclerotic coronary artery disease with an acute 
inferior myocardial infarction, post-infarction angina, and 
hypertension, has not been shown to be associated with the 
veteran's active military duty.  

4.  The service-connected suppurative otitis media, including 
status post mastoidectomy, of the left ear is manifested by 
the need for periodic cleaning but by no recent infections.  

5.  The service-connected suppurative otitis media, including 
status post mastoidectomy, of the right ear is manifested by 
the need for periodic cleaning but by no recent infections.  


CONCLUSIONS OF LAW

1.  Vertigo was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2002).  

2.  A heart disease, which has been characterized as 
atherosclerotic coronary artery disease with an acute 
inferior myocardial infarction, post-infarction angina, and 
hypertension, were not incurred in or aggravated by active 
military service, and may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).  

3.  The criteria for a compensable rating for the 
service-connected suppurative otitis media, including status 
post mastoidectomy, of the left ear have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321(b)(1) (2002); and 38 C.F.R. § 4.87, Diagnostic 
Code 6200 (effective prior to, and since, June 10, 1999).  

4.  The criteria for an initial compensable rating for the 
service-connected suppurative otitis media, including status 
post mastoidectomy, of the right ear have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321(b)(1) (2002); and 38 C.F.R. § 4.87, Diagnostic 
Code 6200 (effective prior to, and since, June 10, 1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that there was a substantial 
change in the law during the pendency of this claim.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  See, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2002).  In particular, 
this law redefines the obligations of VA with respect to the 
duty to notify and to assist.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
but not yet final as of that date.  VCAA, Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099-2100 (2001), 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2002).  See also, 66 Fed. Reg. 
45,620-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and to complete his claims.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(b)); and Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In the March 1997 and September 1997 
statements of the case, a November 1999 letter, as well as 
the April 2001 and November 2002 supplemental statements of 
the case, the RO informed the veteran and his representative 
of the VCAA, the criteria used to adjudicate his service 
connection and rating claims, the type of evidence needed to 
substantiate these issues, as well as the specific type of 
information necessary from him.  As such, VA has no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  

Furthermore, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  A review of 
the claims folder indicates that the RO has obtained all 
available service medical records and post-service medical 
reports adequately identified by the veteran.  During the 
current appeal, the veteran has been accorded several 
pertinent VA examinations.  The reports of these evaluations 
have been procured and associated with the veteran's claims 
folder.  

In this regard, the Board notes that, in a November 2002 
statement, the veteran asserted that, although he had 
requested an examination for his vertigo, he had never been 
given one.  He requested that such an evaluation be scheduled 
for him.  Significantly, however, a complete and thorough 
review of the claims folder indicates that, in October 2002, 
the veteran underwent VA audiological and ear diseases 
examinations which considered the question of whether a 
diagnosis of vertigo was appropriate.  Both examiners 
concluded that the veteran did not have vertigo.  
Consequently, the Board finds that VA has met the 
requirements of the VCAA and its implementing regulations.  

B.  Service Connection Claims

1.  Vertigo

a.  Factual Background

The service medical records are negative for complaints of, 
treatment for, or findings of vertigo.  At the August 1955 VA 
examination, the veteran made no complaints regarding 
vertigo.  Neither this examination, nor the special ears 
evaluation that was conducted at the same time, provided a 
diagnosis of such a disorder.  

Subsequently, a December 1971 private medical record notes 
"vertigo-ear."  In January 1991, the veteran sought VA 
treatment for complaints of feelings that his head was 
spinning.  The examiner assessed dizziness secondary to cold 
air.  Thereafter, in July 1992, the veteran again complained 
of dizziness.  

In July 1996, the veteran underwent a VA audiological-ear 
disease examination.  Although the veteran complained of 
tinnitus and hearing loss, he made no complaints regarding 
vertigo.  A physical examination demonstrated an essentially 
normal auricle, a normal ear canal, some temporal sclerosis 
bilaterally, no evidence of infection of the tympanum, a 
bilateral modified radical mastoidectomy cavity which was 
clean with no infection, no active ear disease, and no 
infection or disease in the middle or inner ear.  The 
examiner explained that the veteran's hearing loss 
(characterized as mild auditory bilateral sensory hearing 
loss primarily involving the high frequencies with some loss 
of discrimination in both ears) was not affecting any other 
function such as his balance.  The examiner diagnosed 
moderate sensorineural hearing loss primarily involving the 
middle and high frequencies.  

Thereafter, in July 1999, the veteran underwent another VA 
ear diseases examination by the same examiner who had 
conducted the previous evaluation in July 1996.  According to 
the report of the July 1999 examination, the veteran 
described occasional vertigo which, he explained, usually 
occurred when he was exposed to cold air.  He reported that 
he had learned to control his vertigo.  The examiner did not 
diagnose vertigo.  

In October 2002, the veteran underwent a VA audiological 
examination at which time he reported taking medication for 
dizziness.  He asserted that he has vertigo which began in 
the 1960s and is initiated by exposure of his ears to cold 
air, wind, and sudden head turns.  The examiner noted that 
the instructions for the examination were to indicate whether 
there was any objective findings of vestibular 
disequilibrium; that he (the physician) had reviewed the 
veteran's service, and post-service, medical records; and 
that these medical reports indicated no objective test 
results for vestibular disequilibrium.  

Two weeks later in October 2002, the veteran underwent 
another VA ear disease examination by the same examiner who 
had conducted the previous evaluations in July 1996 and July 
1999.  According to the report of the October 2002 
examination, the veteran complained of some dizziness, 
especially with cold weather since service.  Based on this 
report, the examiner diagnosed, in pertinent part, dizziness.  

b.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  
Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).  

Throughout the current appeal, the veteran has asserted that 
service connection is warranted for vertigo.  In particular, 
he maintains that these problems began during his active 
military duty and have continued since then.  

Although a December 1971 medical record notes 
"vertigo-ear," subsequent evaluations simply note the 
veteran's complaints of dizziness upon exposure to cold air 
but do not confirm a diagnosis of vertigo.  In fact, at the 
July 1996 VA audiological-ear disease examination, the 
veteran made no complaints regarding vertigo.  The examiner 
explained that the veteran's hearing loss was not affecting 
any other function such as his balance.  

At the July 1999 VA ear diseases examination, the veteran 
described occasional vertigo which usually occurred upon 
exposure to cold air and noted that he had learned to control 
his vertigo.  The examiner did not diagnose vertigo.  

At the October 2002 VA audiological examination, the veteran 
reported taking medication for dizziness.  He asserted that 
he has vertigo which began in the 1960s and is initiated by 
exposure of his ears to cold air, wind, and sudden head 
turns.  After reviewing the veteran's service, and 
post-service, medical records, the examiner concluded that no 
objective findings of vestibular disequilibrium.  The VA ear 
disease examination, which was conducted two weeks later in 
October 2002, included the examiner's diagnosis of dizziness, 
based upon the veteran's complaint of such symptomatology 
especially with exposure to cold weather since service.  

Clearly, the medical evidence of record does not demonstrate 
the presence of a currently diagnosis of vertigo.  Without 
evidence of a diagnosed disability related to service, 
service connection cannot be awarded.  See, 38 U.S.C.A. 
§§ 1110, 1131 (West 2002) and 38 C.F.R. § 3.303 (2002).  The 
United States Court Of Appeals For Veterans Claims (Court) 
has also held that "Congress specifically limits entitlement 
for service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of 
proof of a present disability there can be no valid claim."  
Brammer v. Brown, 3 Vet. App. 223, 225 (1992).  See also, 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  

Consequently, the preponderance of the evidence is against 
the veteran's claim of entitlement to service connection for 
vertigo.  As such, his claim for such a disability must be 
denied.  

2.  Heart Disease, To Include Hypertension

a.  Factual Background

According to the service medical records, in January 1954, 
the veteran sought treatment for complaints of mild pain in 
the left anterior portion of his chest.  A physical 
examination demonstrated that the veteran's chest was clear 
to A & P, that his heart was not enlarged, and that his heart 
had a regular beat with no murmurs.  The veteran was 
instructed to return to sick bay only if his chest pain 
persisted.  The remainder of the service medical records is 
negative for complaints of, treatment for, or findings of 
heart disease, including hypertension.  

The August 1955 VA examination demonstrated that the veteran 
had blood pressure readings of 116/70-80 in the sitting 
position.  His cardiovascular system was found to be normal.  
The examiner did not diagnose a heart disorder, including 
hypertension.  

Subsequently, in September 1975, the veteran was found to 
have an elevated blood pressure reading of 140/100.  A diet 
was recommended.  

Reports of the October 1990 VA hospitalization for right ear 
surgery indicate that the veteran had mild hypertension which 
was controlled by diet.  The discharge diagnoses included 
mild hypertension.  

Thereafter, between January 1995 and February 1995, the 
veteran was hospitalized at a VA medical facility for 
approximately one-and-a-half weeks during which time he 
underwent a cardiac catheterization; coronary angiography; 
and coronary artery bypass grafting time two with internal 
mammary artery graft, cardiopulmonary bypass, and mechanical 
ventilation.  An electrocardiogram revealed sinus rhythm with 
evidence for an inferior posterolateral myocardial infarction 
with loss of R wave voltage laterally and with prominent R 
waves in the right precordial leads with associated ST and T 
wave changes.  Diagnoses of an atherosclerotic coronary 
artery disease with an acute inferior myocardial infarction 
and post-infarction angina, along with hypertension, were 
made.  

A February 1995 VA cardiac catheterization showed the 
presence of overall normal LV systolic function with inferior 
wall hypokinesis, significant atherosclerotic coronary 
disease involving the left anterior descending artery, 
significant atherosclerotic coronary disease with thrombus 
involving the right coronary artery (initiating in the 
mid-right coronary artery and extending across the origin of 
the PDA and into the posterior LV branch), and aberrant 
take-off of the left circumflex coronary artery from the 
right coronary artery.  

In March 1995, the veteran underwent a VA follow-up treatment 
session for his recent inferior wall myocardial infarction 
and coronary artery bypass graft surgery.  At that time, the 
veteran had no complaints of chest pain or undue dyspnea.  He 
reported doing well with an increase in his levels of 
activity.  Subsequently, between September 1995 and April 
1996, the veteran was treated for hypertension and 
atherosclerotic heart disease.  

In April 1996, the veteran underwent a stress and rest 
cardiac thallium study which showed an infarct in the 
posterior and postolateral walls of the left ventricle but no 
ischemia.  At that time, the veteran also underwent an 
echocardiogram and Doppler study which showed an intact left 
ventricular function with hypokinetic septum and apex, 
moderate mitral regurgitation with marginal left atrial 
enlargement, and a trace of tricuspid insufficiency.  

A June 1997 VA medical report notes that the veteran's blood 
pressure was well-controlled with medication.  Specifically, 
according to this note, the veteran's blood pressure was 
taken several times between May and June 1997 and reflected 
the following readings:  142/86, 132/74, 130/86, 120/68, and 
110/70.  

Subsequent VA medical records dated in December 1997 and 
November 1998 indicate continued diagnoses of hypertension 
and coronary artery disease.  

b.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  
Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).  

Additionally, where a veteran served continuously 90 days or 
more during a period of war or during peacetime service after 
December 31, 1946, and a cardiovascular-renal disease, 
including hypertension, becomes manifest to a degree of at 
least 10 percent within one year from the date of termination 
of service, such disease shall be presumed to have been 
incurred in or aggravated by service, even though there is no 
evidence of such a disorder during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2002).  

Throughout the current appeal, the veteran has asserted that 
service connection is warranted for his heart disease, 
including hypertension.  In particular, he maintains that 
such a disorder began during his active military duty and has 
continued since then.  

As the Board has discussed in this decision, the service 
medical records are negative for complaints of, treatment 
for, or findings of a heart disease, including hypertension.  
Further, the first post-service evidence of any such 
disability is dated in September 1975, the veteran was found 
to have an elevated blood pressure reading of 140/100.  The 
first evidence of a diagnosed cardiovascular-renal disease, 
including hypertension is dated in October 1990, when mild 
hypertension was diagnosed.  Subsequent medical records dated 
in January and February 1995 reflect diagnoses of an 
atherosclerotic coronary artery disease with an acute 
inferior myocardial infarction and post-infarction angina, 
along with hypertension.  Most recently, in November 1998, 
the veteran's diagnoses of hypertension and coronary artery 
disease were confirmed.  

Clearly, the medical evidence of record reflects diagnoses of 
atherosclerotic coronary artery disease with an acute 
inferior myocardial infarction, post-infarction angina, and 
hypertension.  Significantly, however, the claims folder 
contains no evidence that the veteran incurred these 
disabilities during his active military duty.  Without such 
evidence, service connection for a heart disease, to include 
hypertension, cannot be awarded.  See, 38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2002).  The preponderance of the 
evidence is, therefore, against the veteran's claim of 
entitlement to service connection for a heart disease, to 
include hypertension.  As such, his claim for such a 
disability must be denied.  

C.  Rating Claims

1.  Suppurative Otitis Media, Status-Post Mastoidectomy, Of 
The Left Ear

a.  Factual Background

The service medical records reflect a long history of 
treatment for chronic otitis media of the veteran's left ear.  
The report of the April 1955 discharge examination 
demonstrated perforation of the veteran's left ear drum with 
chronic drainage that existed prior to service and was 
aggravated therein.  The August 1955 VA ears examination 
included a diagnosis of chronic purulent otitis media of the 
left ear.  A physical examination demonstrated the presence 
of some thick caseous-like pus in the veteran's left external 
canal.  Clearing away of the pus revealed a normal canal.  

As the Board has previously discussed in the Introduction 
portion of this decision, by an August 1955 rating action, 
the RO granted service connection for suppurative otitis 
media and awarded a 10 percent evaluation to this disability, 
effective from April 22, 1955.  In a document dated on 
March 28, 1956, the veteran informed the RO that he had 
enlisted into active military duty with the United States Air 
Force and that he had voluntarily waived his monthly VA 
compensation.  In a letter dated on April 19, 1956, the RO 
acknowledged to the veteran that it had received his March 
1956 letter which had advised that he had enlisted into the 
Air Force.  Additionally, the RO stated that action had been 
taken to discontinue his compensation payments effective 
March 27, 1956, the day prior to his re-enlistment.  The 
claims folder contains no further action from the veteran 
until November 1990, when he filed a claim for an increased 
rating for his service-connected ear disorder.  Thus, the 
evaluation for this service-connected disorder was reduced to 
a noncompensable level due to the veteran's return to active 
duty from March 28, 1956 to May 18, 1961 and his abandonment 
of his claim between May 19, 1961 and October 31, 1990.  

Evidence considered by the RO at the time of the veteran's 
November 1990 claim included additional service medical 
records which reflected that, in 1960, the veteran underwent 
a mastoidectomy in his left ear.  A February 1961 Medical 
Board Report includes a diagnosis of chronic nonsuppurative 
otitis media of the left ear, previously treated by 
mastoidectomy as well as the Board's conclusion that this 
disorder did not exist prior to service.  According to 
post-service medical records, between July 1989 and November 
1990, the veteran's ears were periodically cleaned.  No 
infection was found.  

In December 1990, the RO considered these additional service, 
and post-service, medical records.  The RO determined, 
however, that the negative evidence did not support a finding 
of a current left ear infection.  As such, the RO confirmed 
the noncompensable rating for the veteran's service-connected 
left ear disability.  

Thereafter, in November 1995, the veteran filed his current 
compensable rating claim for his service-connected left ear 
disability.  According to the VA medical evidence received 
during the current appeal, between January 1971 and November 
1989, the veteran received intermittent treatment which 
involved cleaning of his ears.  Occasionally, these sessions 
also showed some purulent discharge from the veteran's ears.  
During that time, and specifically in February 1989, the 
veteran underwent a left radical mastoidectomy.  External 
otitis was diagnosed.  

Between November 1990 and July 1996, the veteran received 
approximately yearly cleaning of his ears.  No infections 
were found at these evaluations.  

The July 1996 VA audiological-ear disease examination 
demonstrated some temporal sclerosis bilaterally, normal ear 
canal, no evidence of infection of the tympanum, a bilateral 
modified radical mastoidectomy cavity which was clear and 
contained no infection, no active ear disease, and no 
evidence of infection or disease in the middle or inner ear.  
The examiner did not diagnosis otitis media of the veteran's 
left ear.  

Thereafter, between February 1997 and March 1999, the veteran 
sought treatment on several occasions each year to have his 
ears cleaned.  No infection was found.  

At the July 1999 VA ear diseases examination, the veteran 
described intermittent infections in both of his ears which 
occurred several times per year.  He stated that these 
recurrent infections sometimes require systemic antibiotics 
and, on several occasions, hospitalization.  A physical 
examination demonstrated essentially normal auricles, no 
infection or edema of the external ear canal, a meatoplasty 
in each (resulting in an enlarged opening to each ear), 
bilateral retracted tympanic membranes which obscured normal 
landmarks, no evidence of infection, and a mastoidectomy 
cavity in each ear, no active infection.  The examiner noted 
that an audiogram had revealed severe mixed hearing loss 
bilaterally.  In addition, the examiner provided an 
impression of post-operative status bilateral mastoidectomies 
and explained that the veteran had bilateral mastoid cavities 
which required regular cleaning and which were subjected to 
recurrent infections.  

In September 1999, the veteran had his ears cleaned.  Later, 
at the October 2002 VA ear disease examination, he reported 
that, since 1990, he has received regular treatment and has 
had no significant infections even though he had a bilateral 
mastoid cavity.  He specifically denied having had any recent 
infections in either ear.  A physical examination 
demonstrated a mastoid cavity in both ears, and retracted 
(almost atelectatic) eardrums with no infection.  The 
examiner noted that an audiogram had revealed severe 
bilateral mixed hearing loss.  In pertinent part, the 
examiner provided an impression of bilateral chronic otitis 
media with bilateral dry mastoid cavities.  

b.  Analysis

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(2002).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Although a review of the recorded history 
of a disability should be conducted in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2002).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2002).  

Before specifically addressing the question of the rating 
assigned to the veteran's service-connected left ear 
disability, the Board acknowledges that the schedular 
criteria by which otitis media is rated changed during the 
pendency of the veteran's appeal.  See 64 Fed. Reg. 25210 
(May 11, 1999) (effective June 10, 1999), codified at 
38 C.F.R. § 4.87, Diagnostic Code 6200.  Therefore, 
adjudication of a compensable rating claim for the 
service-connected suppurative otitis media, including 
status-post mastoidectomy, of the left ear must also include 
consideration of both the old and the new criteria.  Karnas 
v. Derwinski, 1 Vet.App. 308 (1991).  This rule of 
adjudication requires that the criteria most favorable to the 
veteran's claim be used.  Id.  

According to the criteria in effect prior to June 10, 1999, 
evidence of the continuance of the suppurative process of 
chronic suppurative otitis media warranted the assignment of 
a 10 percent disability evaluation.  38 C.F.R. § 4.87, 
Diagnostic Code 6200 (1998).  An evaluation greater than 
10 percent was not assignable under this Diagnostic Code.  
Id.  

According to the new schedular requirements, which became 
effective on June 10, 1999, evidence that chronic suppurative 
otitis media, masatoiditis, or cholesteatoma (or any 
combination) is proceeding in a suppuration process or is 
manifested by aural polyps will result in the grant of a 
10 percent disability evaluation.  38 C.F.R. § 4.87, 
Diagnostic Code 6200, effective June 10, 1999.  An evaluation 
greater than 10 percent is not assignable under this 
Diagnostic Code.  Id.  

Throughout the current appeal, the veteran has asserted that 
the service-connected suppurative otitis media, including 
status post mastoidectomy, of his left ear is more severe 
than the current noncompensable evaluation indicates.  
Although he has not described specific symptomatology 
associated with this service-connected disability, he has 
maintained that the severity of this pathology necessitates 
the assignment of a compensable percent rating.  

The veteran's assertions that his service-connected left ear 
symptomatology has worsened are deemed to be competent 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Importantly, however, the veteran's descriptions of his 
service-connected left ear disability must be considered in 
conjunction with the clinical evidence of record as well as 
the pertinent rating criteria.  

The evidence of record indicates that the service-connected 
suppurative otitis media, including status post 
mastoidectomy, of the veteran's left ear is manifested by the 
need for periodic cleaning but by no recent infections.  

Without evidence of recent recurrent infections, a 
compensable disability evaluation for the service-connected 
suppurative otitis media, including status post 
mastoidectomy, of the veteran's left ear is not warranted 
under either the old or the new rating criteria.  See, 
38 C.F.R. § 4.87, Diagnostic Code 6200 (effective prior to 
June 10, 1999) (which stipulates that a compensable rating of 
10 percent requires evidence of the continuance of the 
suppurative process) and 38 C.F.R. § 4.87, Diagnostic 
Code 6200 (effective since, June 10, 1999) (which stipulates 
that a compensable evaluation of 10 percent necessitates 
evidence of suppuration or aural polyps).  

Consequently, a compensable disability rating for the 
service-connected suppurative otitis media, including status 
post mastoidectomy, of the veteran's left ear is not 
warranted.  See, 38 C.F.R. § 4.87, Diagnostic Code 6200 
(effective prior to, and since, June 10, 1999).  The 
preponderance of the evidence is against an award of a 
compensable disability evaluation for this service-connected 
disorder.  

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities.  38 C.F.R. § 3.321(b)(1) (2002).  
The governing norm in these exceptional cases is a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2002).  

Although the Board has no authority to grant an 
extraschedular rating in the first instance, it may consider 
whether the RO's determination with respect to that issue was 
proper.  See VAOPGCPREC 6-96; Floyd v. Brown, 9 Vet. App. 88, 
95 (1996) (the Board may consider whether referral to 
"appropriate first-line officials" for extra-schedular 
rating is required); see also Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996) (the Board may affirm an RO conclusion that a 
claim does not meet the criteria for submission pursuant to 
38 C.F.R. § 3.321(b)(1)).  

A complete and thorough review of the claims folder in the 
present case indicates that the RO has considered the 
extraschedular provisions of 38 C.F.R. § 3.321(b)(1) with 
regard to the veteran's compensable rating claim but has 
found that it does not meet the criteria for submission to 
the Under Secretary for Benefits or the Director, 
Compensation and Pension Service.  In this regard, the Board 
notes that the schedular evaluation in this case is not 
inadequate.  In particular, a compensable schedular rating is 
provided for the veteran's service-connected left ear 
disability under the schedular criteria for Diagnostic 
Code 6200.  However, the medical evidence supporting a 
compensable rating is not present in this case.  Second, the 
Board finds no evidence of an exceptional disability as 
manifested by related factors such as marked interference 
with employment or frequent hospitalizations.  Specifically, 
it is not shown by the evidence of record that the veteran 
has required any recent hospitalization for this 
service-connected disability.  Also, the overall picture 
presented by the evidence in the claims folder does not 
actually reflect "marked interference" in employment due 
specifically to this service-connected disorder.  

In the absence of evidence presenting such exceptional 
circumstances, the Board finds that the RO did not err in 
failing to refer the veteran's compensable rating claim for 
the service-connected suppurative otitis media, status-post 
mastoidectomy, of his left ear to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service 
for consideration of the extraschedular provisions of 
38 C.F.R. § 3.321(b)(1).  This disability is appropriately 
rated under the schedular criteria.

2.  Suppurative Otitis Media, Status-Post Mastoidectomy, Of 
The Right Ear

a.  Factual Background

The service medical records reflect diagnoses of external 
otitis media of the right ear secondary to surgical 
manipulation in October 1960, which resolved upon treatment 
in November 1960.  A May 1961 report includes a diagnosis of 
chronic nonsuppurative otitis media of the right ear as well 
as a medical opinion that this disorder was incurred in the 
line of duty.  

According to post-service VA medical records, between July 
1989 and September 1990, the veteran's ears were periodically 
cleaned.  No infection was found.  In October 1990, the 
veteran was hospitalized for several days during which time 
he underwent a right modified radical mastoidectomy, Type III 
tympanoplasty, and right meatoplasty.  The veteran's ears 
were also cleaned in November 1990, at which time no 
infection was found.  

Subsequently, the July 1996 VA audiological-ear disease 
examination demonstrated some temporal sclerosis bilaterally, 
normal ear canal, no evidence of infection of the tympanum, a 
bilateral modified radical mastoidectomy cavity which was 
clear and contained no infection, no active ear disease, and 
no evidence of infection or disease in the middle or inner 
ear.  The examiner did not diagnosis otitis media of the 
veteran's right ear.  

In September 1996, the RO considered this additional 
evidence.  Specifically, the RO concluded that the evidence 
warranted the grant of service connection for suppurative 
otitis media, including status-post mastoidectomy, of the 
veteran's right ear.  However, the RO also determined that 
the recent negative examination findings did not support a 
compensable evaluation for this service-connected disability.  
As such, the RO assigned a noncompensable rating to this 
service-connected disorder, effective from November 27, 1995.  

According to the additional evidence received during the 
current appeal, between January 1971 and November 1989, the 
veteran received intermittent treatment which involved 
cleaning of his ears.  Occasionally, these sessions also 
showed some purulent discharge from the veteran's ears.

In January 1997, the veteran sought treatment for complaints 
of right ear bleeding.  The examiner provided an impression 
of chronic right otitis media.  

Between February 1997 and March 1999, the veteran sought 
treatment several times each year to have his ears cleaned.  
No infection was found.  

At the July 1999 VA ear diseases examination, the veteran 
described intermittent infections in both of his ears which 
occurred several times per year.  He stated that these 
recurrent infections sometimes require systemic antibiotics 
and, on several occasions, hospitalization.  A physical 
examination demonstrated essentially normal auricles, no 
infection or edema of the external ear canal, a meatoplasty 
in each (resulting in an enlarged opening to each ear), 
bilateral retracted tympanic membranes which obscured normal 
landmarks, no evidence of infection, and a mastoidectomy 
cavity in each ear, no active infection.  The examiner noted 
that an audiogram had revealed severe mixed hearing loss 
bilaterally.  In addition, the examiner provided an 
impression of post-operative status bilateral mastoidectomies 
and explained that the veteran had bilateral mastoid cavities 
which required regular cleaning and which were subjected to 
recurrent infections.  

In September 1999, the veteran had his ears cleaned.  Later, 
at the October 2002 VA ear disease examination, he reported 
that, since 1990, he has received regular treatment and has 
had no significant infections even though he had a bilateral 
mastoid cavity.  He specifically denied having had any recent 
infections in either ear.  A physical examination 
demonstrated a mastoid cavity in both ears, and retracted 
(almost atelectatic) eardrums with no infection.  The 
examiner noted that an audiogram had revealed severe 
bilateral mixed hearing loss.  In pertinent part, the 
examiner provided an impression of bilateral chronic otitis 
media with bilateral dry mastoid cavities.  

b.  Analysis

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(2002).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Since the present appeal arises from an 
initial rating decision which established service connection 
and assigned the initial disability rating, it is not the 
present level of disability which is of primary importance, 
but rather the entire period is to be considered to ensure 
that consideration is given to the possibility of staged 
ratings; that is, separate ratings for separate periods of 
time based on the facts found.  See Fenderson v. West, 12 
Vet. App. 119 (1999). 

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2002).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2002).  

As noted in the previous portion of this decision, the 
schedular criteria by which otitis media is rated changed 
during the pendency of the veteran's appeal.  See 64 Fed. 
Reg. 25210 (May 11, 1999) (effective June 10, 1999), codified 
at 38 C.F.R. § 4.87, Diagnostic Code 6200.  Therefore, 
adjudication of an initial compensable rating claim for the 
service-connected suppurative otitis media, including 
status-post mastoidectomy, of the right ear must also include 
consideration of both the old and the new criteria.  Karnas 
v. Derwinski, 1 Vet.App. 308 (1991).  This rule of 
adjudication requires that the criteria most favorable to the 
veteran's claim be used.  Id.  

According to the criteria in effect prior to June 10, 1999, 
evidence of the continuance of the suppurative process of 
chronic suppurative otitis media warranted the assignment of 
a 10 percent disability evaluation.  38 C.F.R. § 4.87, 
Diagnostic Code 6200 (1998).  An evaluation greater than 
10 percent was not assignable under this Diagnostic Code.  
Id.  

According to the new schedular requirements, which became 
effective on June 10, 1999, evidence that chronic suppurative 
otitis media, masatoiditis, or cholesteatoma (or any 
combination) is proceeding in a suppuration process or is 
manifested by aural polyps will result in the grant of a 
10 percent disability evaluation.  38 C.F.R. § 4.87, 
Diagnostic Code 6200, effective June 10, 1999.  An evaluation 
greater than 10 percent is not assignable under this 
Diagnostic Code.  Id.  

Throughout the current appeal, the veteran has asserted that 
the service-connected suppurative otitis media, including 
status post mastoidectomy, of his right ear is more severe 
than the current noncompensable evaluation indicates.  
Although he has not described specific symptomatology 
associated with this service-connected disability, he has 
maintained that the severity of this pathology necessitates 
the assignment of a compensable percent rating.  

The veteran's descriptions regarding his service-connected 
right ear symptomatology are deemed to be competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Importantly, 
however, the veteran's descriptions of his service-connected 
right ear disability must be considered in conjunction with 
the clinical evidence of record as well as the pertinent 
rating criteria.  

The evidence of record indicates that the service-connected 
suppurative otitis media, including status post 
mastoidectomy, of the veteran's right ear is manifested by 
the need for periodic cleaning but by no recent infections.  
Without evidence of recent recurrent infections, a 
compensable disability evaluation for the service-connected 
suppurative otitis media, including status post 
mastoidectomy, of the veteran's right ear is not warranted 
under either the old or the new rating criteria.  See, 
38 C.F.R. § 4.87, Diagnostic Code 6200 (effective prior to 
June 10, 1999) (which stipulates that a compensable rating of 
10 percent requires evidence of the continuance of the 
suppurative process) and 38 C.F.R. § 4.87, Diagnostic 
Code 6200 (effective since, June 10, 1999) (which stipulates 
that a compensable evaluation of 10 percent necessitates 
evidence of suppuration or aural polyps).  

Consequently, a compensable disability rating for the 
service-connected suppurative otitis media, including status 
post mastoidectomy, of the veteran's right ear is not 
warranted.  See, 38 C.F.R. § 4.87, Diagnostic Code 6200 
(effective prior to, and since, June 10, 1999).  Furthermore, 
the evidence does not show that the veteran's service-
connected right ear disorder has been more severe any time 
during the period of this initial evaluation.  Fenderson, 12 
Vet. App. 119.  Thus, the preponderance of the evidence is 
against an award of a compensable disability evaluation for 
this service-connected disorder.  

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities.  38 C.F.R. § 3.321(b)(1) (2002).  
The governing norm in these exceptional cases is a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2002).  

Although the Board has no authority to grant an 
extraschedular rating in the first instance, it may consider 
whether the RO's determination with respect to that issue was 
proper.  See VAOPGCPREC 6-96; Floyd v. Brown, 9 Vet. App. 88, 
95 (1996) (the Board may consider whether referral to 
"appropriate first-line officials" for extra-schedular 
rating is required); see also Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996) (the Board may affirm an RO conclusion that a 
claim does not meet the criteria for submission pursuant to 
38 C.F.R. § 3.321(b)(1)).  

A complete and thorough review of the claims folder in the 
present case indicates that the RO has considered the 
extraschedular provisions of 38 C.F.R. § 3.321(b)(1) with 
regard to the veteran's initial compensable rating claim but 
has found that it does not meet the criteria for submission 
to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service.  In this regard, the Board 
notes that the schedular evaluation in this case is not 
inadequate.  In particular, an initial compensable schedular 
rating is provided for the veteran's service-connected right 
ear disability under the schedular criteria for Diagnostic 
Code 6200.  However, the medical evidence supporting an 
initial compensable rating is not present in this case.  
Second, the Board finds no evidence of an exceptional 
disability as manifested by related factors such as marked 
interference with employment or frequent hospitalizations.  
Specifically, it is not shown by the evidence of record that 
the veteran has required any recent hospitalization for this 
service-connected disability.  Also, the overall picture 
presented by the evidence in the claims folder does not 
actually reflect "marked interference" in employment due 
specifically to this service-connected disorder.  

In the absence of evidence presenting such exceptional 
circumstances, the Board finds that the RO did not err in 
failing to refer the veteran's initial compensable rating 
claim for the service-connected suppurative otitis media, 
status-post mastoidectomy, of his right ear to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service for consideration of the extraschedular 
provisions of 38 C.F.R. § 3.321(b)(1).  This disability is 
appropriately rated under the schedular criteria.


ORDER

Service connection for vertigo is denied.  

Service connection for heart disease, to include 
hypertension, is denied.  

A compensable disability evaluation for suppurative otitis 
media, including status post mastoidectomy, of the left ear 
is denied.  

An initial compensable disability evaluation for suppurative 
otitis media, including status post mastoidectomy, of the 
right ear is denied.  



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

